Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 1 of 14
JS 44 (Rev, 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
HELEN SWARTZ, Individually SQUARE DEVELOPMENT, L.P., a Pennsylvania Limited Partnership
(b) County of Residence of First Listed Plaintiff Miami-Dade County, FL __ County of Residence of First Listed Defendant ee
(EXCEPT IN U.S, PLAINTIFE CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (fim Name, Addrexs, and Telephone Number) . Attorneys (/f Known)
David S. Dessen, Dessen, Moses & Rossito, 600 Easton Rd, Willow

Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000
Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. BASIS OF JURISDICTION (Place an “X" in One Box Only) Hl. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 23 Federal Question PTF DEF PTF DEF
Plaintiff (US. Gavernment Not a Party) Citizen of This State ol OI {ncorporated or Principal Place a4 o4
of Business In This State
(72 US, Government 04 Diversity Citizen of Another State 2 O 2 Incorporated avd Principal Place gos a5
Detendant (Indicate Citizenship of Parties in [tem [1) of Business In Another State
Citizen or Subject of a 0 3 QO 3. Foreign Nation 06 6
Foreign Country
IV. NATURE OF SUIT (Ptace an “xv” in One Box Only) Click here for: Nature of Suit Code Deseriptions:
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
C110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 422 Appeal 28 USC 158 O 375 False Claims Act
C7 (20 Marine C310 Airplane C1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability CO 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ O 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | _PROPERTY RiGHisS | G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking,
C1 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
A 152 Recovery of Defaulted Liability O 368 Asbestos Personal C8 835 Patent - Abbreviated OC 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application CO) 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
11 160 Stockholders’ Suits C1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Secunties/Commodities/
O 190 Other Contract Product Liability 0 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(z)) Exchange
7 195 Contract Product Liability | 360 Other Personal Property Damaye Relations 0) 864 SSID Title XVI] 0 890 Other Statutory Actions
1 196 Franchise Injury OD 385 Property Damage © 740 Railway Labor Act 01 865 RSI (405(p)) O 891 Agricultural Acts
C1 362 Personal Injury - Product Liability O 751 Family and Medical ©) 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
[ REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS C790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: C1 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
(7 230 Rent Lease & Ejectment 0D 442 Employment ©} 510 Motions to Vacate C) 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land (7 443 Housing/ Sentence 26 USC 7609 Agency Decision
(7 245 Tort Product Liability Accommodations GO 530 General 1 950 Constitutionality of
{7 290 All Other Real Property CI 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: ( 462 Naturalization Application
(X 446 Amer, w/Disabilities -} 540 Mandamus & Other | 465 Other Immigration
Other 1 550 Civil Rights Actions
0) 448 Education C1 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
Vv. ORIGIN (Place an “X” in One Box Only)
PRI Original 2 Removed from 1 3  Remanded from O14 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (ae not cite jurisdictional statutes unless diversity):
Title II of the Americans with Disabilities Act, 42 USC Sec. 12181, et sea.

Brief description of cause:
Equal access to places of public accommodation for persons with disabilities

Vi. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN 1 CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: O Yes No
VII. RELATED CASE(S) > a
IF ANY (See instructions): JUDGE DOCKET NUMBER

 

DATE SIGNATURE Qt AT NEF OF ORD
2124|2ez6 COLO Oe

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 2 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,

V.
Case No.

SQUARE DEVELOPMENT, L.P.,
a Pennsylvania Limited Partnership,

Defendant.

/
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff‘), hereby
sues the Defendant, SQUARE DEVELOPMENT, L.P., a Pennsylvania Limited Partnership
(sometimes referred to as “Defendant”) for Injunctive Relief, and attorney’s fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC § 12181 et seq.
(“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

2. Defendant’s property, The Holiday Inn Lancaster, is located at 26 East Chestnut
Street, Lancaster, PA, in the County of Lancaster.

3. Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 3 of 14

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

5. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

6. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit from
January 19 through January 20, 2020, and has reservations to return to the property on October
14, 2020 through October 15, 2020, to celebrate her daughter’s birthday, and also to avail
herself of the goods and services offered to the public at the property, if the facilities are fully
accessible and the barriers to access have been corrected. The Plaintiff has encountered
architectural barriers at the subject property, which have impaired her use of the facilities and
the amenities offered, and have endangered her safety at the facilities and her ability to access

the facilities the property has to offer and use the restrooms.
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 4 of 14

7. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 11. The barriers to access at the property have endangered her
safety, and adversely affected her ability to use the facilities.

8. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as The Holiday
Inn Lancaster, and is located at 26 East Chestnut Street, Philadelphia, PA 19103, in the County
of Philadelphia.

9. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 11 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
The Holiday Inn Lancaster not only to avail herself of the goods and services available at the
property but to assure herself that this property is in compliance with the ADA so that she and
others similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

10. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

11. The Defendant has discriminated, and is continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 5 of 14

1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000 or less). A preliminary inspection of the The Holiday Inn Lancaster has shown that
violations exist. These violations which HELEN SWARTZ personally observed or encountered,

and which were verified by an ADA expert, include, but are not limited to:

a. The hotel discriminated against the plaintiff. They chose to ignore the
plaintiff's reservation and gave the plaintiff a guestroom with a bathtub. This is in
violation of §36.201, §36.302 (e)(1)(-v). This made it difficult for the plaintiff as she
had requested an accessible guestroom with a roll-in shower.

b. Management has not trained the hotel in ensuring that the accessible
guestrooms are to be held for people with disabilities, especially one who booked the
accessible guestroom with a roll-in shower. Upon checking in the front desk chose to
give the plaintiff a different room that was requested. This is in violation of §36.302

(e)(1)G-v).

Se The hotel does not have a written policy, practice or procedure for their
staff to follow so a person with a disability is afforded proper access to the hotel. This
is in violation of §36.302.

d. An accessible bench is not provided in the lobby. This is in violation of
section 903 of the 2010 Standards for Accessible Design §36.304. This condition makes
it difficult for the plaintiff to access the facility.

e. The ramp does not have appropriate handrail extensions. This is in
violation of section 505.10.1 of the 2010 Standards for Accessible Design §36.304. This
condition makes it difficult for the plaintiff to access the facility.

f. An appropriate clearance is not provided at the computer table. This is
in violation of section 306 of the 2010 Standards for Accessible Design §36.304. This
condition makes it difficult for the plaintiff to access the facility.

g. The community table is out of reach for a person in a wheelchair. This
is in violation of section 902.3 of the 2010 Standards for Accessible Design §36.304.
This condition makes it difficult for the plaintiff to access the facility.

h. The buttons to the 9" and 10" floor on the elevator keypad are out of
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 6 of 14

reach to a person in a wheelchair. This is in violation of section 407.2.1.1 of the 2010
Standards for Accessible Design §36.304. This condition makes it difficult for the
plaintiff to access the facility.

i. In the accessible guestroom bathroom, a projecting object is improperly
spaced above the side grab bars in the 9" and 10™ accessible guestrooms. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
condition made it difficult for the plaintiff to access the side grab bar.

j. In the accessible guestroom bathroom, appropriate grab bars are not
provided in the bathtub. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
the facility.

k. In the accessible guestroom bathroom, a seat that is capable of secure
placement is not provided in the bathtub. This is in violation of section 806.2.4 of the
2010 Standards for Accessible Design §36.304. This condition made it difficult for the

plaintiff to access the facility.

1. In the accessible guestroom bathroom, the shower unit in the bathtub is
out of reach. This is in violation of section 806.2.4 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
the facility.

m. The shower spray unit in the roll-in shower in the accessible guestroom
bathroom does not have an on/off control with a non-positive shut-off. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design §36.304. This
condition made it difficult the plaintiff to access the facility.

n. In the accessible guestroom bathroom, the hook is out of reach to a
person in a wheelchair. This is in violation of section 603.4 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
the hook.

oO. The light switch for the lamps above the bed is out of reach to a person
in a wheelchair. This is in violation of section 309.3 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult to turn on or off the lamp.

p. In the accessible guestroom bathroom, a standard roll-in shower
compartment is not provided. This is in violation of section 806.2.4 of the 2010
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 7 of 14

Standards for Accessible Design; 28 CFR §36.304. This condition made it difficult for
the plaintiff to shower.

q. The shower spray unit in the roll-in shower in the accessible guestroom
bathroom does not have an on/off control with a non-positive shut-off. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design; 28 CFR
§36.304. This condition makes it difficult the plaintiff to access the facility.

r. In the accessible guestroom, the closet rod and shelf are out of reach to a
person in a wheelchair. This is in violation of section 811.3 of the 2010 Standards for
Accessible Design; 28 CFR §36.304. This condition makes it difficult the plaintiff to
access the facility.

S. In the accessible guestroom, a clear floor space is not provided to access
the closet rod and items on the shelf. This is in violation of section 811.2 of the 2010
Standards for Accessible Design. This condition made it difficult for the plaintiff to
access items in the closet. §36.304.

t. Items in the accessible guestroom and bathroom are out of reach to a
person using a wheelchair. This is in violation of sections 308 and 806 of the 2010
Standards for Accessible Design. §36.304. This condition made it difficult for the
Plaintiff to use the facilities.

u. Accessible seating is not provided at assorted tables and the bar in the
hotel. This is in violation of sections 226 and 902 of the 2010 Standards for Accessible
Design. This condition made it extremely difficult for the Plaintiff to access the tables or
bar.

Vv. In the Ginny Loo toilet compartment, a projecting object is improperly
spaced above the side grab bar. This is in violation of section 609.3 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the side grab bar.

WwW. The operable parts of the telephone in the Fitness Center are out of reach
to a person in a wheelchair. This is in violation of section 704.2.2 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the telephone.

X. In the Fitness Center toilet compartment, a projecting object is
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 8 of 14

improperly spaced above the side grab bar. This is in violation of section 609.3 of the
2010 Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the side grab bar.

y. Items in the Fitness Center toilet compartment are out of reach to a
person in a wheelchair. This is in violation of section 308 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
items in the toilet compartment.

Z. In the Pool toilet compartment, a projecting object is improperly spaced
above the side grab bar. This is in violation of section 609.3 of the 2010 Standards for
Accessible Design §36.304. This condition made it difficult for the plaintiff to access
the side grab bar.

aa. In toilet compartment in the event area, a projecting object is improperly
spaced above the side grab bar. This is in violation of section 609.3 of the 2010
Standards for Accessible Design §36.304. This condition made it difficult for the
plaintiff to access the side grab bar.

bb. The hotel does not provide the required amount of compliant accessible
guest rooms, and the accessible rooms are not dispersed among the various classes of
accommodations. This is in violation of section 224 of the 2010 Standards for
Accessible Design. §36.304. This denies to Plaintiff the full and equal opportunity to
stay at the subject hotel.

Maintenance

ce. The accessible features of the facility are not maintained, creating barriers
to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

11. All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

12. The discriminatory violations described in Paragraph 11 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of

public accommodation in order to photograph and measure all of the discriminatory acts
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 9 of 14

violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly-situated, have been denied access to, and have been denied the benefits of
services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant's ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief prowidded
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 et seg. and 28 CFR. 36.302 et seg. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 10 of 14

Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the The Holiday
Inn Lancaster to make those facilities readily accessible and useable to the Plaintiff and all other
persons with disabilities as defined by the ADA; or by closing the facility until such time as the
Defendant cure its violations of the ADA. The Order shall further require the Defendant to

maintain the required assessable features on an ongoing basis.
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 11 of 14

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the

Americans with Disabilities Act, 42 USC § 12181 et seq.

b. _—_ Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title II] of the Americans with Disabilities Act.

10
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 12 of 14

Dated: February Ze , 2020

Respectfully submitted,

(QDS Qos

David S. Dessen, Esq. (I.D. 17627)
Dessen, Moses & Rossitto

600 Easton Road

Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.658.0747
ddessen@dms-lawyer.com

and

Lawrence A. Fuller, Esq., pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

Telephone: 305.891.5199
Facsimile: 305.893.9505
lfuller@fullerfuller.com

 

Attorneys for Plaintiff Helen Swartz

11
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 13 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

HELEN SWARTZ, Individually,
v. CIVIL ACTION NO.

SQUARE DEVELOPMENT, L.P.,

a Pennsylvania Limited Partnership

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiffand all other parties, a Case Management Track Designation Form specifying the track to which

that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

aor lze26 KYOS (0. Plaintiff

Date Attorney-at-law Attorney for
ZIF-658-01¢7
215-658-1400 215-564-2879 ddessen@dms-lawyer.com

C )

( )
( )

( )

( )
(X)

 

 

 

Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-01088-JFL Document1 Filed 02/26/20 Page 14 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff, C/O Fuller, Fuller & Associates, P.A., 12000 Biscayne Boulevard, N. Miami, FL 33181

 

Address of Defendant: 25 E. Grant Street, Room 100, Lancaster, PA 17602

 

Place of Accident, Incident or Transaction: Holiday Inn Lancaster, 26 East Chestnut St., Lancaster, PA 17602

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal. or pro se civil rights Yes [ No

case filed by the same individual?

I certify that, to my knowledge, the within case [1] is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: 2le4 lzozo “0 QOL 1 7627

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
Oli Indemnity Contract, Marine Contract, and All Other Contracts Cc] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[-] 3. Jones Act-Personal Injury C1 3. Assault, Defamation
C] 4. Antitrust [} 4. Marine Personal Injury
H 5. Patent LJ 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights CL] 7. Products Liability
[1] 8. Habeas Corpus LC] #8. Products Liability - Asbestos

9. Securities Act(s) Cases L] 9. All other Diversity Cases
7 10. Social Security Review Cases (Please specify):
(] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L David S. Dessen, Esq.

, counsel of record or pro se plaintiff, do hereby certify

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150.000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE: z| re 202 6 LQQS. k Q? f 17627

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
